Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1 and 7, Applicant claims “optionally downstream of an HTW gasifier (1) of a pressure-loaded fluidized bed gasification process, having a particle separation unit (2; 11) which is configured to be arranged downstream of the fluidized bed gasification process and upstream of a gas cooler (3) that is configured for the further aftertreatment of the gases”.  The use of the term “optionally” in this claim make it unclear what is optional and what isn’t.   Is the particle separation unit optional or not?  Clarification is required.  For purposes of this examination, the entire phrase quoted above will be treated as optional/non-limiting.
Due to the clarity issues arising from the term “optionally”, the remainder of the claim is indefinite as well.  The portion of claim 1 which starts with “characterized”, further limits the location of an intermediate cooler in relation to “the particle separation unit”.  This limitation is unclear as the 
Claim 1 claims “wherein the particles separation unit (11) is a cyclone candle filter unit”.  As explained above, the particle separation unit is optional according to the claim language.  This limitation makes it unclear if the particle separation unit is present or not.  Clarification is required.  For purposes of this examination, the presence of the particle separation unit will be considered optional/non-limiting.
In claim 7, Applicant claims “optionally downstream of an HTW gasifier (1) of a pressure-loaded fluidized bed gasification process, comprising a particle separation process (11) which is configured to be arranged downstream of the fluidized bed gasification process and upstream of a gas cooler (3) that is configured for the further aftertreatment of the gases”.  The use of the term “optionally” in this claim make it unclear what is optional and what isn’t.   Is the particle separation process optional or not?  Clarification is required.  For purposes of this examination, the entire phrase quoted above will be treated as optional/non-limiting.
Due to the clarity issues arising from the term “optionally”, the remainder of the claim is indefinite as well.  The portion of claim 7 which starts with “characterized”, further limits the location of an intermediate cooler in relation to “the particle separation process”.  This limitation is unclear as the presence of the particle separation process is optional.  If the particle separation unit is not present, how does this impact the location of the intermediate cooling unit?  Clarification is required.
Claim 7 claims “wherein particle separation (11) is carried out by means of a cyclone candle filter unit”.  As explained above, the particle separation unit is optional according to the claim language.  This limitation makes it unclear if the particle separation unit is present or not.  Clarification is required.  For purposes of this examination, the presence of the particle separation unit will be considered optional/non-limiting.
In claim 5, Applicant claims “the discharge side” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Correction is required.
In claim 10, Applicant claims “the discharge side” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hakulin (US 4,929,255).
Regarding claims 1, 7 and 14, Hakulin discloses an aftertreatment arrangement for the aftertreatment of at least gases downstream of a fluidized bed gasification process (this limitation is directed toward an intended use of the claimed apparatus and does not add structural limitations to the apparatus, see MPEP §2111.02), optionally downstream of an HTW gasifier of a pressure-loaded fluidized bed gasification process, having a particle separation unit which is configured to be arranged downstream of the fluidized bed gasification process and upstream of a gas cooler that is configured to be used for the further aftertreatment of the gases (this limitation is optional and therefore, non-limiting, however, Hakulin does teach a fluidized bed gasifier 1 with a downstream particle separator 2,5); 
characterized in that the aftertreatment arrangement comprises an intermediate cooling unit (see heat exchanger at the top of fluidized bed 1 or heat exchanger 11 and suggested in col. can be arranged downstream of the fluidized bed gasification process and upstream of the particle separation unit (2 or 5), having a return (B 1) for gasification steam (B) that can be coupled to the fluidized bed gasification process.  
Hakulin discloses the inlet of steam (28) and also teaches the generation of steam prior to purification (col. 4 lines 18-34), but does not explicitly disclose sending this steam back to the gasification process.  However, in the interest of reducing the need for external steam/energy, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the generated steam from the fluidized bed heat and send the steam back to the fluidized bed.
Furthermore, the particle separation unit is an optional limitation.  As such, the presence of a cyclone candle filter is not positively recited and is therefore not required by the claim.
Regarding claim 3, Hakulin further discloses the cyclone candle filter unit (2 or 5) has a dust return (Al) that is configured to be coupled to the fluidized bed gasification process (via conduits 3 or 6).  
Regarding claim 4, Hakulin further discloses the aftertreatment arrangement comprises a bottom 2product oxidation chamber (7) that is configured to be arranged on a discharge side of the fluidized bed gasification process (see Fig. 1), optionally one that can be coupled to the HTW gasifier.  
Regarding claims 5 and 10, Hakulin further discloses the aftertreatment arrangement comprises a bottom product cooling unit that is configured to be arranged on the discharge side of the fluidized bed gasification process, particularly of the HTW gasifier, particularly one that can be arranged on the discharge side of the bottom product oxidation chamber (see Fig. 1 where hot char/slag from the oxidation chamber 7 and fluidized bed 1 exits the bottom and 
Regarding claim 6, Hakulin teaches a cooling unit and a particle separator, but does not explicitly disclose the integration of these two units.  Such an amendment would have been an obvious modification to one of ordinary skill in the art as the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice (see MPEP 2144.04(V)(B)).  
Regarding claim 8, Hakulin does not explicitly disclose the intermediate cooling occurs to 650C, but does teach the preference for lowing the temperature out of the fluidized bed in order to make particle removal easier (col. 4 lines 18-34).  As the particle removal efficiency is a variable that can be modified by adjusting the intermediate temperature, the precise temperature would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed temperature cannot be considered critical. Accordingly, one of ordinary, skill in the art at the time the invention was made would have optimized, by routine experimentation, the temperature in Hakulin to obtain the desired particle removal efficiency (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)).  Since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Regarding claim 9, Hakulin further discloses dust is returned from the particle separation process into the fluidized bed gasification process (via conduit 3b).  
Regarding claim 11, Hakulin further discloses the gas downstream from the fluidized bed gasification process is subjected first to intermediate cooling (top of fluidized bed/separator 1, 2 which illustrates a heat exchange apparatus 11 upstream from particle separator 5, see Fig. 1). 

Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hakulin (US 4,929,255) in view of Hatfield (US 2008/0202985).
Regarding claim 12, Hakulin teaches producing a gasified gas, but stops short of downstream processes to further refine the raw gasification gas.  More specifically, Hakulin does not teach wherein synthesis gas is produced by gas being guided out of the fluidized bed gasification process downstream of the gas cooling through at least one water scrubbing unit, one shift unit, and one desulfurization unit.  
Hatfield also teaches a gasification process (see abstract).
Hatfield teaches a process in which after gasification and cooling, the synthesis gas is scrubbed, shifted and desulfurized in order to make a clean synthesis gas for downstream processing (paragraph 55).
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to add the purification steps of Hatfield to the process of modified Hakulin in order to produce a purified synthesis gas stream.
Response to Arguments
Applicant's arguments filed 6/24/2021 have been fully considered but they are not persuasive. On page 8, Applicant argues that Hakulin does note teach a cyclone candle filter.  The Office respectfully disagrees with this argument.  In the current version of the claims, the particle separation unit and therefore the cyclone candle filter are optional, as pointed out above in the rejection.  As such, the particle separation unit/cyclone candle filter are not positively recited and therefore do not limit the claims.
It is also noted that on page 8, Applicant argues “Such a filter is a combination of a cylone and candle filter into a single unit”.  However, in Applicant’s specification, there is little detail regarding the “cyclone candle filter”.  There are no drawings of this filter other than a generic box (11) and the specification does not disclose that the cyclone candle filter are combined into a single unit.  The only mention of the construction of the candle filter is on page 6 of the specification which discloses that: 
“The cyclone candle filter unit can be constructed together with the interrnediate cooling unit as a combined plant/method component.”
As such, the term “cyclone candle filter” in the claims is not limited to an integral structure comprising both the cyclone and the candle filter.
In addition, the Office would like to point out the well known feature of combining a cyclone filter and a candle filter into a single unit.  See US 2010/0126350 which discloses a cyclonic filter 100 which includes candle filters 108 inside.
On pages 9 and 10, Applicant argues that modifying Hakulin to incorporate a steam return would not have been obvious to one of ordinary skill because there is not a reference cited.  The Office respectfully disagrees with this argument.  It is the position of the Office that the disclosure of Hakulin, which produces steam, as mentioned in the rejection above, as well as uses steam in the gasification process, would be obviously modified by one of ordinary skill in order to utilize the produced steam internally rather than importing steam.  Such a modification would be made to maximize efficiency and would produce economic benefits in reduced external energy consumption.
On page 10, Applicant argues that component 7 of Hakulin is not a “bottom product” oxidation chamber because Hakulin does not teach a “discharge side” as defined in the specification.  The Office respectfully disagrees with this argument.  This is exactly what Hakulin teaches. Hakulin teaches a discharge side which is the flow direction of bottom products (bottom products are the solids from the separator 2 and 5), which are discharged to the oxidation chamber 7.  
On page 11, Applicant argues that Hakulin does not teach a cooling mechanism at the top of fluidized bed 1, as asserted by the Office action.  The Office notes that the reference numbers were corrected to show a heat exchanger 11 at the top of the gasifier to cool the gas (intermediate cooling) prior to the separator 5.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J MERKLING whose telephone number is (571)272-9813.  The examiner can normally be reached on Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW J MERKLING/       Primary Examiner, Art Unit 1725